Citation Nr: 1328684	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  12-09 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for erectile dysfunction claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1965 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for erectile dysfunction because it was caused or worsened by his service-connected diabetes mellitus.  Specifically, the Veteran asserts in his VA Form 9 that when he "became diabetic and [went] on medication," treatment of his erectile dysfunction with Viagra "no longer worked, and now the [erectile dysfunction] is constant."

The Board remands the claim on appeal for additional development because the VA medical examiner's opinion is inadequate.  

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, . . . he must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate medical opinion must consider the veteran's prior pertinent medical history and include clear conclusions, supporting data, and a reasoned medical explanation.  Barr, 21 Vet. App. at 311.  If a disability is claimed as secondary to an already service-connected disability, to be adequate an opinion must specify whether the service-connected disability "caused or aggravated" the current claimed disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).  

In September 2010, the Veteran was afforded a VA examination to assess any complications from his service-connected diabetes mellitus.  The claims file was not reviewed, but the examiner did indicate that a review of unspecified medical records was made in conjunction with the examination.  The examiner diagnosed the Veteran with erectile dysfunction and opined that it was neither a complication of nor "worsened or increased" by his service-connected diabetes mellitus.  The examiner's rationale was that the "condition preceded the onset of [diabetes mellitus] by many years"; the Veteran "does not have peripheral neuropathy"; and that it was "most likely due to medication."

The Board finds the VA examiner's opinion inadequate because it lacks a reasoned medical explanation.  Although the examiner did provide a rationale consisting of three statements, it is unclear from those statements how the examiner arrived at his opinion.  The record shows the Veteran takes multiple medications; however, it is unclear whether the examiner links erectile dysfunction to hypertension medication or another medication, to include medication for diabetes mellitus.  See VA examination report dated September 2010, problem summary and diagnosis section.  Further, the opinion does not indicate why the absence of peripheral neuropathy is relevant.  This failure to provide an appropriate medical rationale renders the opinion inadequate.

Moreover, the opinion does not clearly specify why the Veteran's erectile dysfunction was not chronically worsened by his service-connected diabetes mellitus.  While the Veteran did report that his erectile dysfunction predated his diabetes mellitus, he also reported that his erectile dysfunction has gotten worse since being diagnosed with and treated for diabetes mellitus. 

The Board acknowledges that the Veteran submitted two statements from his private physician.  In the first, dated November 2010, the physician wrote that the Veteran "has had erectile dysfunction since 2001," and that "Viagra used to help, [b]ut no longer is effective."  In the second, dated May 2011, the physician wrote that the Veteran's "[e]rectile dysfunction is a complication of diabetes."  While they may provide evidence to support the Veteran's claim, the Board finds them inadequate as medical opinions because they are unclear and conclusory and do not provide any medical rationale.  

As the record contains no other adequate medical opinion, the Board finds VA should provide the Veteran with a new medical examination and opinion on the basis of secondary service connection.  


Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. First, undertake appropriate development to obtain any outstanding, pertinent medical records to include from VA, Philip T. Thwing, M.D., and the Medical Group of Greenville. 

2. Then, provide the Veteran with a VA examination, by an examiner with sufficient expertise, to determine the nature and etiology of any erectile dysfunction.  Provide the examiner with the claims file, including any pertinent evidence in Virtual VA that is not already in the claims file.  The examiner should review the claims file and perform all indicated studies.

The examiner should provide an opinion, based on examination results and the record, regarding whether it is at least as likely as not (a 50 percent or greater probability) that any current erectile dysfunction was caused or chronically worsened by the Veteran's service-connected diabetes mellitus.

The opinion must consider all pertinent medical history and contain both a detailed description of the disabilities and a complete medical rationale.

3. The RO or AMC should undertake any additional development it deems warranted.

4. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________

K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




